Citation Nr: 1142667	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  06-10 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for black-out spells.

2.  Entitlement to service connection for numbness of the hands and arms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In June 2009, the Board remanded the present matter for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, a disability manifested by syncope had its onset in service.

2.  Radiculopathy of the right upper extremity is due to the Veteran's service-connected neck injury with ruptured C3-4.

3.  Radiculopathy of the left upper extremity is due to the Veteran's service-connected neck injury with ruptured C3-4.


CONCLUSIONS OF LAW

1.  A disability manifested by syncope was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Radiculopathy of the right upper extremity was incurred as a result of the Veteran's service-connected neck injury with ruptured C3-4.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2011).

3.  Radiculopathy of the left upper extremity was incurred as a result of the Veteran's service-connected neck injury with ruptured C3-4.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted service connection for a disability manifested by syncope and for radiculopathy of the right and left upper extremities.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for black-out spells.  He contends that this condition is due to being struck on the back of the head while in service.

The Veteran's service treatment records reveal that the Veteran was treated for headaches and black-out spells after being struck in the head in October 1963.   

Subsequent to service, the Veteran complained of and was treated for complaints of black-out spells.  VA treatment records show that the Veteran was first treated in 2004 and in September 2004, he underwent a CT scan of the brain for a clinical history of syncope headaches.  No significant intracranial abnormality was detected.  The Veteran has also been afforded several VA examinations in connection with his claim that consistently diagnosed him as having syncope with unknown etiology.  

In a statement dated May 2007, the Veteran stated that he did not seek treatment after service and self-medicated until his symptoms became too much to deal with.  During the March 2009 hearing, the Veteran stated that he had headaches and black-outs since he was about 17 years old when he injured his neck.  

Based on the record, a current disability manifested by syncope has been established.  The Board notes that the Veteran's statements are competent to establish that he has readily identifiable symptoms such as black-out spells.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptoms).  Here, the Veteran credibly reports that his black-out spells first manifested during service, which is supported by the service treatment records.  He also reports that he suffered from black-out spells since service.  Although VA examiners have not been able to establish a known etiology for the Veteran's syncope, the Veteran is competent to report continuity of his symptoms and the Board finds him credible.  Thus, the evidence demonstrates the Veteran's disability associated with syncope began during service and he had continuity of syncope symptoms after discharge.  Resolving reasonable doubt in his favor, the Board finds that the evidence supports a grant of service connection for a disability manifested by syncope.  See 38 U.S.C.A. §§ 1154, 5107(b).   

Regarding the claim for numbness of the hands and arms, the Board finds that service connection is warranted for radiculopathy of the right and left upper extremities is warranted.  The Veteran had been granted service connection for a neck injury with ruptured C3-4.  The Veteran received VA treatment for his complaints of numbness of the upper extremities.  In December 2004 x-rays of cervical spine, facet spurring was shown causing minimal encroachment upon the 5th and 6th neural foramina and tiny uncinate spurs were shown encroaching on the right fifth neural foramen.  In March 2005, the Veteran was diagnosed as having chronic neck pain with radiculopathy to both biceps and medical nerve area of both hands, which was slowly worsening.  

Given the evidence set forth above, the Board finds that service connection is warranted for the Veteran's radiculopathy of the right and left upper extremities.  The December 2004 x-rays and the March 2005 diagnosis clearing show that the Veteran's radiculopathy is related to his service-connected neck disability.  Therefore, the Board finds that service connection is warranted on a secondary basis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  


ORDER

Service connection for a disability associated with syncope is granted.

Service connection for radiculopathy of the right upper extremity is granted.

Service connection for radiculopathy of the left upper extremity is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


